Citation Nr: 1040356	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1964 to October 
1969 and from September 1970 to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Review of the evidentiary record shows that in the Veteran's 
notice of disagreement (NOD), received in August 2008, the 
Veteran stated that "the doctors at Mountain Home VAMC treated 
[him] for the [h]ypertension."  However, review of the claims 
file shows that VA outpatient treatment records from the James H. 
Quillen VA Medical Center in Mountain Home, Tennessee have not 
been obtained.

VA will make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, to include records 
from State or local governments, private medical care providers, 
current or former employers, and other non-Federal governmental 
sources.  38 C.F.R. § 3.159(c)(1) (2010).  Additionally, VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession, and these records must 
be considered in deciding the Veteran's claim.  Therefore, as VA 
has notice of the existence of VA records, they must be retrieved 
and associated with the other evidence already on file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Additionally, review of the evidentiary record shows a November 
2007 Tennessee Disability Determination Services (DDS) 
transcription of telerecorded message, in which the Veteran 
reported filing for disability benefits.  The Board notes that 
DDS operates by agreement between the State of Tennessee and the 
Social Security Administration to process Social Security and 
Supplemental Security Income disability claims.  Those reports 
are not of record, thus, additional action in this regard is 
needed.

The United States Court of Appeals for Veterans Claims has 
repeatedly held that when VA is on notice that there are Social 
Security Administration records relevant to the claim on appeal 
for VA benefits, it must obtain them.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998).  Moreover, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain records 
from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) 
(West 2002 & Supp. 2009).  Under these circumstances, an attempt 
should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:  

1.  Obtain and associate with the claims file 
all outstanding records of treatment 
pertaining to the Veteran's hypertension from 
the James H. Quillen VA Medical Center in 
Mountain Home, Tennessee.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.

2.  Obtain from the Social Security 
Administration a copy of their decision(s), 
if any, awarding the Veteran disability 
benefits, as well as copies of all medical 
records underlying that determination.  In 
requesting these records, follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  If the requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


